Citation Nr: 0403106	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  97-20 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizoaffective disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to March 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which implemented a February 
1997 Board decision that granted service connection for 
schizoaffective disorder, rated 10 percent.  (The claims 
folder was subsequently transferred to the RO in Waco, Texas, 
pursuant to the veteran's relocation).  In the March 1997 
decision, the RO also denied service connection for a seizure 
disorder (to include alcohol-induced seizures and temporal 
lobe epilepsy).  In his notice of disagreement, the veteran 
expressly appealed only the issue of the rating assigned for 
schizoaffective disorder.  Thus, the issue of entitlement to 
service connection for a seizure disorder is not now before 
the Board.  By a June 1998 decision, the RO increased the 
rating for schizoaffective disorder to 50 percent from the 
date of grant of service connection.  The claim remains in 
controversy, as less than the maximum available benefit was 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

The veteran's schizoaffective disorder is manifested by 
occasional intrusive thoughts, occasional nightmares, social 
detachment and isolation, avoidance, anxiety, and occasional 
depression; occupational and social impairment with 
deficiencies in most areas due to symptoms of a 
schizoaffective disorder is not shown.  


CONCLUSION OF LAW

A rating in excess of 50 percent for schizoaffective disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Code 9211 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in VA law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  Well-
groundedness is not an issue.  In the March 1997 decision, in 
a June 1997 statement of the case (SOC), and in supplemental 
statements of the case (SSOC) issued in February and August 
2003, the veteran was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  By 
correspondence in June 2003, he was notified of how the VCAA 
applied to his claim.  The February 2003 SSOC clearly cited 
the changes in the law brought about by the VCAA and 
implementing regulations; it explained that VA would make 
reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although the SSOC asked the veteran to respond with 
any new evidence in support of his claim within 30 days, he 
was further notified that evidence submitted within a year 
would be considered.  In fact, all evidence received in the 
interim has been accepted for the record and considered.  
Under the Veterans Benefits Act of 2003, Pub. L. 108-183, § 
701, 117 Stat. 2651, __ (Dec. 16, 2003)(to be codified at 
38 U.S.C. § __), the Board may proceed with consideration of 
the appeal. 

In a January 2004 brief, the veteran's representative argued 
that this case is not yet ready for appellate review inasmuch 
as the veteran's claims folder was not reviewed by the 
examiner who conducted VA examination in January 2003 (the 
most recent VA examination of record).  Thus, the 
representative contends that the January 2003 report of 
examination is inadequate because the examiner did not take 
into account the records of prior medical treatment.  The 
Board's review of the examination report in question shows 
that the examiner did not specifically state whether or not 
the claims file was reviewed in conjunction with the 
examination.  However, the record indicates that VA 
outpatient records, dated from March 1998 to January 2003, 
reveal findings that coincide with statements of the examiner 
who performed the January 2003 examination (including the 
names of VA physicians from whom the veteran received 
outpatient treatment for numerous medical problems, as well 
as the name of the physician who performed the last prior VA 
examination in January 1998).  The examiner reported on 
current medications the veteran had been prescribed.  Thus, 
while it cannot be determined for certain, based on the 
January 2003 examination report alone, whether or not the 
examiner actually reviewed the claims folder, the examination 
report indicates that the examiner considered the veteran's 
history and adequately reported current clinical findings.  
The Board finds that the examination report comports to a 
substantial degree with the clinical findings shown on 
relatively contemporaneous VA outpatient records, and is 
adequate for rating purposes.  (It is noteworthy also that 
this case involves an appeal from an initial rating assigned 
with the grant of service connection, and has, in effect, 
been pending since 1990.  A remand for mere correction of a 
technicality at this point would clearly violate the public 
policy of expeditious handling of veterans' claims.) 

In his substantive appeal, the veteran requested a hearing 
before a decision review officer (DRO) at the RO.  A December 
1997 DRO conference report indicates that additional evidence 
was identified and obtained, and the veteran agreed to 
undergo VA examination in lieu of appearing for a personal 
hearing.  De novo reviews of the evidence have been performed 
(see SSOCs dated in February and August 2003).  There is no 
indication that there is any relevant evidence outstanding.  
Development appears complete to the extent possible; VA's 
duties to notify and assist are met.  A remand of the case 
for a determination of whether or not the claims file was 
reviewed by the examiner in conjunction with the January 2003 
VA examination would serve no useful purpose, but would 
merely impose needless delay and cost to the process.  Hence, 
the Board finds it proper to proceed with appellate review.  
It is not prejudicial to the veteran for the Board to do so.  
See Bernard v. Brown, 4 Vet. App. 384 (1994); Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).

Background

As noted above, this case was previously before the Board in 
February 1997, when the Board issued a decision that granted 
service connection for schizoaffective disorder.  The Board's 
decision was implemented by a March 1997 RO decision which 
assigned a 10 percent disabling.  The RO increased the rating 
to 50 percent by a June 1998 rating decision.  

VA outpatient records dated from March to November 1997 show 
that the veteran was treated for a number of disorders, 
including his psychiatric symptoms.  An April 1997 VA record 
of a psychiatric interview by a VA social worker indicates 
that the veteran was very angry, demanding, and 
uncooperative.  He apparently became more cooperative when 
informed that the interview was necessary before he could see 
a physician for medication.  He reported that he slept for 6 
to 7 hours nightly, on average, and occasionally napped 
during the day.  He denied suicidal ideation since he had 
been prescribed meditation for his psychiatric symptoms, and 
denied a history of suicide attempts.  He complained of mood 
swings, and that sometimes the "med[ication] leaves me mopey 
and down."  He stated that he had experienced racing 
thoughts all his life.  He also reported occasional intrusive 
thoughts and anxiety.  He denied problems with appetite, and 
denied irritability and anger problems, poor tolerance, and 
symptoms of bipolar disorder.  

A July 1997 VA outpatient report notes that that veteran was 
able to relate things and feelings to the examiner.  His mood 
swings were "seldom," and he was getting satisfactory 
sleep.  There was no evidence of psychotic features.  The 
veteran denied severe depression and/or suicidal ideation.  
The diagnosis was bipolar disorder; Depakote was prescribed.  
An October 1997 outpatient record noted that the veteran was 
"doing OK" since 1989 when Depakote was prescribed.  He 
appeared stable, alert, and oriented.  He exhibited no overt 
psychosis.  There were no mood swings, no formal thought 
disorder, and no suicidal or homicidal ideation.  A GAF score 
of 70 is shown.  

On VA examination in January 1998, the examiner noted that 
the veteran had trouble with psychiatric difficulties "over 
the years," for which he had been hospitalized at least 
three times, the last of which was in 1987.  Risperdal and 
Depakote had been prescribed to alleviate symptoms of the 
schizoaffective disorder.  The veteran stated that he 
experienced mood swings from time to time, ranging from 
feeling euphoric to feeling very depressed.  He complained 
that his mind "plays tricks on him."  He complained of 
visual and auditory hallucinations, and he believed he could 
control electronic equipment with his mind.  He also believed 
that people may even be able to control his thought 
processes.  He never had a suicidal attempt, although he 
sometimes hoped that "he could die and have his pain over 
with."  Examination revealed that he was well-groomed and 
appropriately dressed.  He was cooperative and friendly, but 
somewhat watchful.  His speech was fluent and his language 
was intact.  He told the examiner that he had "special 
powers."  His mood and affect were neutral.  His thought 
process was over inclusive and at times tangential.  There 
was no suicidal or homicidal ideation, and no auditory or 
visual hallucinations were exhibited.  The examiner stated 
that delusions were evidenced by the veteran's belief that 
people could control his thoughts, along with his belief that 
he can control electronics.  Somatic insomnia was also 
reported.  The Global Assessment of Functioning [GAF] score 
was 60.  The examiner stated:

I agree with the diagnosis of 
schizoaffective [disorder] which was made 
based on the fact that [the veteran] 
continues to have psychotic symptoms in 
the absence of a specific mood component, 
however the psychosis and mood disorder 
coincide.  [The veteran] meets [the] 
criteria for schizoaffective disorder.  
[The veteran] would have difficulty 
functioning in a work environment. 

VA outpatient records dated from March 1998 to January 2003 
show follow-up treatment of the veteran's psychiatric 
symptoms and other medical problems.  A March 1999 record 
indicates the veteran was feeling stable, and exhibited no 
mania or depression.  In July 1999, a physician noted that 
the veteran was "feeling quite well."  In March 2000 the 
veteran stated he was "doing alright."  He was neatly 
attired, his grooming was fair, and his eye contact was good.  
His affect was constricted.  His speech was unremarkable and 
he exhibited goal directed thinking.  There was no evidence 
of tangential and/or psychotic thinking.  In September 2000 
the veteran complained of some irritability, and in February 
2001 he acknowledged minimal paranoid thinking.  In March 
2001 he again complained of occasional irritable moments and 
some sleep difficulty, but reported that he felt his anger 
had been in control.  The remainder of the outpatient records 
through January 2003 contain similar, if not identical, 
clinical findings.  

On VA examination in January 2003, it was noted that the 
veteran had not been hospitalized due to schizoaffective 
disorder since the January 1998 VA examination.  He was 
taking Gabapentin and Ranitidine to control psychiatric 
symptoms, and he was not otherwise involved in other medical 
treatment or therapy.  He was renting a house on a lake where 
he liked to fish.  He did not have other hobbies.  He cooked 
his own meals and his appetite was good.  He sometimes slept 
well but at other times his sleep was poor.  He reported 
occasional nightmares.  He handled stress by isolating and 
staying away from people.  He became depressed and cried 
without relief.  He denied suicidal ideation and attempts.  
He did not exhibit any delusions or hallucinations.  He 
stated that he was "looking forward to nothing."  At times 
he was "noncompliant."  He used to take Risperidon and 
other medications, but had stopped taking them and was 
"doing all right off of them."  He dress was casual and 
neat.  He was cooperative, goal-oriented, and oriented to 
time, place, and person.  He was able to organize his 
thoughts and express them.  He affect was blunted, and his 
mood was mildly down.  There was no psychosis, hallucination, 
or delusion.  His memory and judgment were good, but he 
exhibited little insight.  The diagnosis was schizoaffective 
disorder, and the GAF score was "about 55."

VA outpatient records dated from March to July 2003 reveal 
treatment primarily related to gastrointestinal disorders.  A 
July 2003 report of follow-up care for the veteran's 
psychiatric symptoms indicates that the veteran's appearance 
was normal other than a general rash.  His behavior, effect, 
speech, mood, thought content and process, and perception 
were all within normal limits.  



Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The criteria for rating a schizoaffective disorder provide a 
100 percent rating where there is total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for a schizoaffective 
disorder where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for a schizoaffective 
disorder where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

At the outset, it is noteworthy that this appeal is from the 
initial rating assigned with the grant of service connection, 
and that the RO has not assigned "staged ratings", but has 
assigned the current 50 percent rating for the entire appeal 
period.  The Board finds that the signs and symptoms of the 
veteran's service-connected schizoaffective disorder have 
never during the appellate period exceeded those in the 
schedular criteria for a 50 percent rating, and that, hence, 
"staged ratings" are not for consideration.  

The veteran's schizoaffective disorder is essentially 
manifested by occasional intrusive thoughts, occasional 
nightmares, social detachment and isolation, avoidance, 
anxiety, and occasional depression.  VA examinations have not 
revealed occupational and social impairment with deficiencies 
in most areas due to symptoms of a schizoaffective disorder 
listed in the schedular criteria for a 70 percent rating 
(outlined above).  There are no demonstrated obsessional 
rituals, impaired speech, hear-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance or hygiene, difficulty in 
adapting to stressful circumstances, or inability to 
establish and maintain effective relationships.  Most 
significantly, the most recent evidence of record indicates 
that the majority of the veteran's mental processes were 
entirely within normal limits.  He has stopped taking 
medication for the psychiatric disability and, nevertheless, 
is functioning well.

In short, the disability picture presented is not one 
consistent with the degree of severity needed to meet the 
schedular criteria for the next higher, 70 percent, rating 
(and does not approximate those criteria).  The preponderance 
of the evidence is against the claim, and it must be denied.


ORDER

A rating in excess of 50 percent for schizoaffective disorder 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



